DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Independent claim 1 has been amended to indicate that there are a plurality of permanent magnets and a plurality of individual electrical coils” and, notably, that “The Sharkh document only describes and illustrates a single coil 408 with a plurality of magnets 405” (see second page, labeled as page “8”, of Applicant’s Remarks filed 12/30/2021, emphasis added).
In response, it is first noted that the term “a plurality of individual electrical coils” is unclear due to its use of the term “individual” (see relevant section below).  Furthermore, this appears to comprise new matter as the term “individual” does not appear to be associated with the description of the “electrical coils” of Applicant’s invention in the disclosure as originally filed.  Rather, the term “individual coils” appears only in paragraph [0006], discussing the prior art reference “European patent application EP-A-0 872 943,” where it is stated “the magnetic circuit of the stator receives individual coils as is conventional” (emphasis added).
Furthermore, regarding the teaching of the teachings of US 2014/0284932 A1 to Sharkh et al., it is respectfully noted that Applicant appears incorrect.  Notably, Sharkh specifically makes reference to “a plurality of non-rotating coils fixed to a stationary cylindrical core” (see Abstract).  See also, e.g., paragraph [0012], referring to “a plurality of non-rotating coils fixed to a stationary cylindrical core within the periphery of the rotatable hub” (emphasis added).  See also paragraph [0056] where reference is made to “stator 408 includes a laminated slotted core 601 wound with copper wire coils”—note the term “coils” in the plural form.  See also para. [0082], which refers to specific number of coils: “reliability of the generator 104 can also be improved by configuring the winding into several isolated three-phase sections.  For example, in the embodiment of FIG. 6b each phase group of 12 coils could be further split into 3 separate groups; therefore there are 3 isolated 3 phase groups windings, i.e. there are 9 outputs from the generator […]” (emphasis added).
Clearly, the prior art discloses “a plurality of electrical coils” and, as best understood, it discloses “a plurality of individual electrical coils”.
Thus, respectfully, as the prior art clearly teaches Applicant’s claimed invention (as best as it may be understood), Applicant’s arguments are not found to be persuasive.

Election/Restrictions
Newly amended claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 11 has been amended to require multiple rotors—i.e., “first and second spaced apart elongated rotors”—whereas the invention defined by original independent claim 11 required only a single “elongated rotor”.  Similarly, the invention defined by original independent claim 1 required only a single rotor—i.e., the “housing” wherein “the rotation of the housing for inducing electrical energy in the coils”.
It appears that claim 11 has been amended to reflect the features of the species/embodiment as shown in Figs. 25A-25B, comprising “two separate axially spaced-apart rotors 90, 91” (see, e.g., [00074]), rather than the species/embodiment shown in, e.g., Fig. 3, to which the originally-presented claims were directed, which comprises only a single “rotor or rotational inductor 24” (see, e.g., [00051]).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specifically, only some of the references discussed on pages 3-5 of the Specification filed 03/01/2021 are listed on the previously-filed IDS; those references that are not listed should be listed on a separately-submitted IDS form.

Drawings
The drawings were received on 12/30/2021.  These drawings are not acceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding the Amended Drawings, though the quality of the drawings is now satisfactory (thereby overcoming the previous objections to the drawings), Applicant has made some changes which appear to improperly identify the features illustrated:
Fig. 4D: numeral “36” (“bearings,” see [0054]) has been changed to ‘35’ (this numeral is not identified in specification);
Fig. 11F: numeral “52” (“blades,” see [0060]) changed to ‘32’ (identified in specification as “coils,” see [0054]).
Regarding Figures 18A, 18C, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate what appear to be two separate and distinct elements.
Regarding Figures 19A, 19C, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “82” has been used to designate what appear to be two separate and distinct elements.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 2, the limitations “the number of the plurality of permanent magnets” and “the number of the plurality of individual electrical coils” are recited.  There is insufficient antecedent basis for these limitations in the claim.  For the purpose of examination, the phrase “the number” will be read as —a number—.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to require “the shaft having a plurality of individual electrical coils mounted relative thereto” (underline showing amendment).
However, though it is unclear what difference in scope may be intended with the term “individual” (see relevant section below), it appears that this comprises new matter.  Notably, in the disclosure as originally filed, the term “individual” does not appear to be associated with the description of the “electrical coils” of Applicant’s invention.  Rather, the term “individual coils” appears only in paragraph [0006], discussing the prior art reference “European patent application EP-A-0 872 943,” where it is stated “the magnetic circuit of the stator receives individual coils as is conventional” (emphasis added).  Thus, the claim as amended appears to comprise new matter impermissible under 35 U.S.C. § 112(a).
Regarding claim 2, the claim has been amended to require that “the number of the plurality of permanent magnets is the same as the number of the plurality of individual electrical coils” (emphasis added).  
However, there does not appear to be any description in the disclosure as originally filed regarding the possible “number of permanent magnets” relative to the number of “individual electrical coils,” and there does not appear to be any discussion indicating that these numbers of elements may be “the same” or equal.  Thus, the claim as amended appears to comprise new matter impermissible under 35 U.S.C. § 112(a).
Regarding claims 2-9, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the amended limitation “a plurality of individual electrical coils” is vague and indefinite.  Notably, as discussed above, the added descriptor of “individual” as applied to “electrical coils” appears to be descriptive of the prior art and not of Applicant’s invention.  However, as Applicant has argued this feature as distinguishing of the claimed invention over the prior art of record, and since the disclosure does not discuss the term as it may relate to Applicant’s invention, it is unclear what the intended difference in claim scope may be by use of the term “individual”.  Clarification is requested.
Regarding claims 2-9, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sharkh et al. (US 2014/0284932 A1).
Regarding claim 1, as best understood, Sharkh et al. discloses a reverse electric power generator comprising:
an elongated stationary shaft (static axle 301) of circular cross-section;
an elongated rotatable housing (e.g., outer housing 105, see Fig. 1, which includes rotor drum 402, see Fig. 4) of circular cross-section and having an exterior and an interior (see, e.g., Fig. 4 and ¶ 53: rotor drum 402 defines an internal space and has an external surface);
the shaft being mounted generally interiorly of the housing (see, e.g., Fig. 3);
the housing being mounted for rotation relative to the shaft (see, e.g., ¶ 47: outer housing 105 is rotatable about major axis A-A’, which is collinear with static axle 301; see, e.g., Figs. 1a, 3);
the housing having a plurality of permanent magnets (rare-earth permanent magnets 405) secured thereto for rotation with the housing (see Fig. 4, ¶ 53: magnets 405 are attached to internal surface of rotor drum 402);
the shaft having a plurality of electrical coils (a plurality of non-rotating coils; see Abstract) mounted (via stator chassis 407) relative thereto (copper wire coils of stator 408; see, e.g., ¶ 16: “the plurality of separate isolated sets of coils”; see also ¶ 56; see also, e.g., ¶ 82 which explicitly discusses that “each phase group” may comprise “12 coils [and] could be further split into 3 separate groups”); and
at least one power take-off element (blades 106) on the exterior of the housing (housing 105) for receiving non-electrical energy and causing the rotatable housing to rotate in response thereto (see, e.g., Fig. 3);
the rotation of the housing for inducing electrical energy in the coils (see, e.g., Abstract).
Regarding claim 6, Sharkh et al. further discloses that the power take-off element is an air blade (blades 106; note that Sharkh et al. also discloses that the device may be used as a wind turbine, see Abstract, and thus each blade 106 would comprise an “air blade”).
Regarding claim 9, Sharkh et al. further discloses that the power take-off element (blades 106) causes the housing to rotate in response to movement of water (see Abstract: the device may be used as a water turbine).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sharkh et al. (US 2014/0284932 A1) in view of White et al. (US 2018/0045165 A1).
Regarding claim 2, Sharkh et al. discloses the invention as set forth in claim 1, but appears to be silent regarding providing an equal numbers of both permanent magnets and electrical coils.  Whereas determining a number of magnets relative to coils is extremely well known in the art, the following is additionally noted for the purpose of expediting prosecution.
On the other hand, White et al. (Figure 3) discloses an electric power generator (hydroelectric generator device 10) comprising, inter alia, a plurality of permanent magnets (permanent magnets 14) and a plurality of individual electrical coils (stator coils 20A), wherein, notably, a number of the plurality of permanent magnets is the same as a number of the plurality of individual electrical coils (see, e.g., ¶ 50: The number of corresponding magnets 14 in the propeller-rotor assembly 12 can be equal to, less than, or greater than the number of stator coils 20A).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power generator of Sharkh et al. with the express use of an equal number of magnets and coils, as taught by White et al., for the purpose of optimizing the generator system for different fluid velocities, rotor sizes, and/or environments (see, e.g., ¶ 50).
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkh et al. (US 2014/0284932 A1) in view of Jones et al. (US 2009/0196763 A1).
Regarding claims 3, 4, Sharkh et al. discloses the invention as set forth in claim 1, but appears to be silent regarding a plurality of blades being disposed both longitudinally spaced apart and circumferentially spaced apart, or that the PTO/blade may be a scoop.
On the other hand, Jones et al. (Figure 1B, 2, 3) discloses an electric power generator (vertical axis turbine, see, e.g., Figs. 1B-3, where rotor 2 of turbine may drive an electric generator; see, e.g., ¶ 31) comprising at least one power take-off element (blades 4), wherein, notably, 
Regarding claim 3: said at least one power take-off element (blades 4, which are shown as scoops) comprises a plurality of power take-off elements longitudinally spaced apart on the exterior of the 4 BOYNTON BEACH, FL. 33437-3987housing and a plurality of power take-off elements circumferentially spaced apart on the exterior of the housing (see, e.g., Figs. 1B, 2, 3: blades 4 are spaced apart longitudinally along vertical length of central rotating shaft 5 [shaft 5 shown in Fig. 1A]; and blades 4 are also circumferentially spaced apart along circumference of shaft 5); and
Regarding claim 4: the power take-off element is an air scoop (blades 4 are shown as scoops, and explicitly disclosed as including scoops 103; see ¶ 48 and Fig. 10).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the power generator of Sharkh et al. with the use of longitudinally and circumferentially spaced power take-off elements/blades, as taught by Jones et al., for the purpose of increasing an amount of wind energy that can be converted to electrical energy, for operating efficiently (due to ability to catch wind/fluid flow from all directions), and being installable in multiple configurations (see, e.g., ¶ 4-5).
Claims 4, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sharkh et al. (US 2014/0284932 A1) in view of Ordinary Skill in the Art.
Regarding claims 4, 5, 7, 8, Sharkh et al. teaches the invention as set forth in claim 1, upon which claims 4, 5, 7, 8 are dependent. 
However, Sharkh et al. appears to be silent regarding the possibility of using blades of different shapes for harnessing the kinetic energy of the fluid (air or water) flow.
On the other hand, it is very well known in the art of wind and water power generation to use blades (power take-off elements) of different types, styles, and shapes, in order to optimize the harnessing of fluid flow in a given environment and with a given set fluid flow characteristics.
It would therefore have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, as an obvious matter of design choice, to modify the generator of Sharkh et al. with the use of different types/shapes of power take-off (PTO) elements, such as an air scoop-shaped PTO, a paddle-shaped PTO, a longitudinal S-shaped blade, and/or a longitudinal C-shaped blade, for the purpose of maximizing an amount of energy harnessed from the fluid flow, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
April 29, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832